Citation Nr: 0733134	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected mechanical low back pain and 
degenerative joint disease at L4-L5.  

3.  Entitlement to a compensable evaluation for the service-
connected hearing loss of the left ear.  

4.  Entitlement to a compensable evaluation for the service-
connected tinea pedis.  

5.  Entitlement to a compensable evaluation for the service-
connected hemorrhoids.  

6.  Entitlement to a compensable evaluation for the service-
connected pseudofolliculitis barbae.  

7.  Entitlement to a compensable evaluation for the service-
connected residuals of a blowout fracture of the left orbit.  

8.  Entitlement to an effective date prior to August 29, 
2003, for the assignment of a 100 percent schedular rating 
for the service-connected post-traumatic stress disorder 
(PTSD).  

9.  Entitlement to a permanent 100 percent schedular 
evaluation for the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970 and November 1975 to February 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and March 2004 rating 
decisions issued by the RO.  

The Board remanded the appeal back to the RO in December 2006 
for further development of the record.  

The veteran's appeal originally included the issue of 
dependants' educational assistance under Chapter 35 of Title 
38 of the United States Code.  During the pendency of the 
appeal, the RO, in an April 2007 decision, granted this 
benefit.  This was effective on August 29, 2003.  As this 
constitutes a full grant of the benefit sought, the claim no 
longer remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  

The issues on appeal other the claim of increase for the 
service-connected hemorrhoids are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.  



FINDINGS OF FACT

The service-connected hemorrhoids are shown to be productive 
of a disability picture that more nearly approximates one 
manifested by large and thrombotic hemorrhoids that are 
irreducible with excessive tissue. 



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 10 
percent or the service-connected hemorrhoids are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
increase for the service-connected hemorrhoids on appeal has 
been accomplished.  To the extent that the action taken 
hereinbelow is favorable to the veteran, further action is 
not required.  

The VA examination in January 2004 showed that the veteran 
had a tender thrombosed hemorrhoid with some pallor.  The 
more recent VA examination in May 2007 revealed that the 
veteran had evidence of fecal leakage.  He reported having 
recurrent bleeding and itching of the rectum.  

Based on the evidence of record, the Board finds that the 
service-connected disability currently is productive of a 
level of disablement that more nearly equates with that 
manifested by large and thrombotic hemorrhoids that are 
irreducible with excessive tissue.  

Accordingly, an increased rating of 10 percent for the 
service-connected hemorrhoids is for application in this 
case.  




ORDER

An increased rating of 10 percent for the service-connected 
hemorrhoids is granted subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

In the present case, the veteran's appeal arises from a 
September 2000 rating decision denying an evaluation in 
excess of 30 percent for the service-connected PTSD and a 
March 2004 rating decision denying the veteran's other 
claims.  

The Board observes a February 2005 Social Security 
Administration (SSA) decision indicating that the veteran was 
receiving SSA disability benefits.  In this regard, the Board 
notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, such as the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  

The record; however, does not reflect that efforts have been 
made to obtain corresponding medical records.  Such efforts 
are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about his disability benefits 
from the SSA.  Based on his response, the 
RO should request all records of 
treatment of the veteran corresponding to 
his disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  Then, following completion of all 
indicated development, the RO should 
readjudicate the veteran's claims in 
light of all the evidence of record.  If 
any determination remains unfavorable to 
the veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


